Title: To George Washington from Colonel William Malcom, 10 September 1778
From: Malcom, William
To: Washington, George


          
            Sir
            West Point [N.Y.] sept. 10th 1778
          
          Herewith are inclosed the weekly return of the Garrison.
          General Duportail arrived yesterday I wish it had been six weeks sooner—Koscuiszko is
            not returned from the plains, but the General has been shewn all the works—Your
            Excellency may depend that I will shew him every proper Attention. To morrow I go up to
            Windsor with him—He has already laugh’d at Stephens mills and I wish to have him view
            the Chiveaux De Freize scheme—that my conduct in withdrawing the Workmen, &
            materials therefrom may be sanctify’d by so good an authority—If I could obtain the
            regulations concerning the Allowance  of Rations to Artificers
            & other appendages of the Army it would deliver me from a world of trouble—the
            Commissary General sent one Establishment to the Commissary here—and Baldwin sends
            another for what is called his corps—so that If I abide by the General Orders of August
            6th one sett plagues me—and if I take notice of Baldwins, another sett does the same—if
            Col. Baldwin had not interfer’d the Order of August 6th wou’d have continued in effect
            without any difficulty.
          I have been under the Necessity of sending six of the fellows brought here by Mr
            Lovell, back to Fishkill—In my Opinion they had better be set at large.
          Mr Pettitt wrote for my Qr Mastr yesterday—he said by your Excellency’s Order—I desired Col. Hay to expostulate on that Subject—I flatter
            myself that he will be able to offer such reasons as will prevail with your Excellency
            not to insist on his removal—I have only that Man of the department in the Garrison—who
            manages Waggoners &c.—without any trouble to me and much to the Advantage of the
            service—and as I have taken a great deal of pains to learn him his business during the
            summer I hope to have the benefit of my trouble.
          Only about thirty Militia of this State came in—of which I have received no return.
          Does your Excellency know that the Arms which went from this Garrison to be repair’d at
            Fishkill, & which I depended on having brought back, are order’d to camp—There
            are 400 repaird arms expected from Albany—may I have them for the Carolina troops? There
            is a very good Armourer’s shop at Fishkills and Mr Allen a good Man to conduct it—Yet
            the method is to send the Arms to Albany to be repaired, and then bro’t back—by which
            means a great deal of time is lost and Expence occasion’d—Shall I write to Genl Stark
            for half a dozen Gun Smiths to employ at Fiskill? I have the Honor to be Your
            Excellencys, Most Obedient and very humble Servt
          
            W. Malcom
          
        